Exhibit 12 INTERFACE, INC. COMPUTATION OF RATIO OF EARNINGS TO FIXED CHARGES For the Year Ended For the Nine Months Ended January 1, December 31, December 30, December 28, January 3, October 4, October 3, (in thousands except for the ratio amounts) EARNINGS: Income (loss) from continuing operations before taxes $ Fixed charges Amortization of capitalized interest Capitalized interest ) $ FIXED CHARGES: Amortization of deferred debt costs $ Interest expense Capitalized interest Interest element of rent expense $ Ratio of earnings to fixed charges x x x x x x x
